EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul A. Schwarz  on 2/5/21.

The application has been amended as follows: 
               1) Amend Claims 1, 17. 
              2)  Claim 1, line 9; the recitation  “ the surface “ should be recited as  “ the first surface “.

              3)  Claim 17, line 3; the recitation  “ said surface “ should be recited as  “ said first surface “.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
5.            Claims 1, 3, and 6-32 are allowed.
6.            The following is an examiner’s statement of reasons for allowance: Regarding Claims 1 and 26, the prior art of record, specifically Yamamoto (US 20150187980) teaches an image acquisition system (Abstract; Paragraph 0028-0029) comprising: a source of a radiation (10 in Fig.1; Paragraph 0044-0048);  
However, none of the prior art cited alone or in combination provides the motivation to teach an image acquisition system comprising: an angular filter capable of blocking the rays of said radiation having an incidence relative to a direction orthogonal to the surface greater than a threshold and of giving way to rays of said radiation having an incidence relative to a direction orthogonal to the first surface smaller than the threshold; and  a coating at least partially transparent to said radiation and covering the image sensor, the angular filter being interposed between the coating and the image sensor; wherein said radiation is in the visible range and/or in the infrared range; and wherein the angular filter comprises an array of holes delimited by walls opaque to said radiation or made of a polarizing material, the holes being filled with air or with a material at least partially transparent to said radiation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622